IN THE SUPREME COURT OF THE STATE OF KANSAS

                                   Bar Docket No. 7417

                         In the Matter of CHARLES. E. WORDEN,
                                       Respondent.

                               ORDER OF DISBARMENT


       In a letter signed July 1, 2018, addressed to the Clerk of the Appellate Courts,
respondent Charles E. Worden, an attorney admitted to practice law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered his license, a disciplinary case was
pending, alleging that the respondent violated Kansas Rules of Professional Conduct
1.8(k) (2018 Kan. S. Ct. R. 309) (conflict of interest—prohibited relationship) and 8.4(d)
(2018 Kan. S. Ct. R. 381) (professional misconduct—prejudicial to the administration of
justice).


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Charles E. Worden be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Charles E. Worden from the roll of attorneys licensed to practice law in Kansas.




                                               1
       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 10th day of July, 2018.




                                             2